 



EXHIBIT 10.1

POLO RALPH LAUREN CORPORATION

EMPLOYMENT AGREEMENT

      THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made effective as of the
3rd day of January, 2005 (the “Effective Date”), by and between POLO RALPH
LAUREN CORPORATION, a Delaware corporation (the “Corporation”), and Tracey
Travis (the “Executive”).

      In consideration of the mutual covenants and premises contained herein,
the parties hereby agree as follows:

ARTICLE I

EMPLOYMENT

      1.1     Employment Term. The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein. The employment of the Executive by the
Corporation shall be effective as of the date hereof and continue until the
close of business of the third anniversary of the date of this Agreement (the
“Term”), unless earlier terminated in accordance with Article II hereof.

      1.2     Position and Duties. During the Term the Executive shall
faithfully, and in conformity with the directions of the Board of Directors of
the Corporation (the “Board”) or the management of the Corporation
(“Management”), perform the duties of her employment, and shall devote to the
performance of such duties her full time and attention. During the Term the
Executive shall serve in such position as the Board or Management may from time
to time direct. During the Term, the Executive may engage in outside activities
provided those activities do not conflict with the duties and responsibilities
enumerated hereunder, and provided further that the Executive gives written
notice to the Board of any outside business activity that may require
significant expenditure of the Executive’s time in which the Executive plans to
become involved, whether or not such activity is pursued for profit. The
Executive shall be excused from performing any services hereunder during periods
of temporary incapacity and during vacations in accordance with the
Corporation’s disability and vacation policies.

      1.3     Place of Performance. The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation’s business.

      1.4     Compensation and Related Matters.

      (a) Base Compensation. In consideration of her services during the Term,
the Corporation shall pay the Executive cash compensation at an annual rate not
less than $625,000 (“Base Compensation”). Executive’s Base Compensation shall be
subject to such increases as may be approved by the Board or Management. The
Base Compensation shall be payable as current salary, in installments not less
frequently than monthly, and at the same rate for any fraction of a month
unexpired at the end of the Term.

      (b) Bonus. During the Term, the Executive shall have the opportunity to
earn an annual bonus in accordance with any annual bonus program the Corporation
maintains that would be applicable to the Executive.



        (i) Within thirty (30) days of the Effective Date, Corporation shall pay
Executive a sign-on bonus of $250,000 (“Sign-On Bonus”), payable in accordance
with the Corporation’s normal payroll practices. If Executive terminates her
employment without Good Reason (as defined in Section 2.1(e)), or if the
Corporation terminates Executive’s employment for Cause (as defined in
Section 2.1(d)), within twelve (12) months of the Effective Date, then Executive
shall repay to the Corporation the Sign-On Bonus within thirty (30) days of the
date of termination of Executive’s employment. If Executive terminates her
employment without Good Reason (as defined in Section 2.1(e)), or if the
Corporation terminates Executive’s employment for Cause (as defined in
Section 2.1(d)), more than one year but less than two

1



--------------------------------------------------------------------------------



 



  years after the Effective Date, then Executive shall repay to the Corporation
the Sign-On Bonus at the rate of 1/12 of the amount per month, with the first
payment commencing within thirty (30) days of the date of termination of
Executive’s employment.           (ii) For Fiscal 2005 only, Executive shall
receive a guaranteed bonus in the amount of $200,000, payable in accordance with
the Corporation’s normal payroll practices and payable at the time such bonuses
are normally paid by the Corporation.

      (c) Stock. During the Term, the Executive shall be eligible to participate
in the Polo Ralph Lauren Long-Term Stock Incentive Plan (the “Incentive Plan”)
Stock grants are granted annually in June of each year and are subject to
ratification by the Compensation Committee of the Board of Directors. For Fiscal
2005, on or about the last day of the fiscal quarter in which Executive’s hire
date occurs, Executive shall receive the following: (i) a grant of options to
purchase 50,000 shares; (ii) a grant of options to purchase 15,000 shares; and
(iii) a grant of 9,200 Restricted Performance Share Units (“RPSU”).

      All grants of stock options and RPSUs are governed by the terms of the
Incentive Plan and subject to approval by the Compensation Committee of the
Board of Directors

      (d) Car Allowance. During the Term, the Corporation shall pay Executive a
car allowance of $1,500 per month.

      (e) Expenses. During the Term, the Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all reasonable expenses of travel and
living while away from home, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Corporation.

      (f) Vacations. During the Term, the Executive shall be entitled to the
number of vacation days in each calendar year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program. The Executive shall also be entitled to all paid holidays
given by the Corporation to its employees.

      (g) Other Benefits. The Executive shall be entitled to participate in all
of the Corporation’s employee benefit plans and programs in effect during the
Term as would by their terms be applicable to the Executive, including, without
limitation, any deferred compensation plan, incentive plan, stock option plan,
life insurance plan, medical insurance plan, dental care plan, accidental death
and disability plan, and vacation, sick leave or personal leave program. After
the Executive becomes employed, the Corporation shall not make any changes in
such plans or programs that would adversely affect the Executive’s benefits
thereunder, unless such change occurs pursuant to a program applicable to other
similarly situated employees of the Corporation and does not result in a
proportionately greater reduction in the rights or benefits of the Executive as
compared with other similarly situated employees of the Corporation. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or program presently in effect or made available in the future shall be in
lieu of the Base Compensation or any bonus payable under Sections 1.4(a) and
1.4(b) hereof.

ARTICLE II

TERMINATION OF EMPLOYMENT

      2.1     Termination of Employment. The Executive’s employment may
terminate prior to the expiration of the Term under the following circumstances:



        (a) Without Cause. The Executive’s employment shall terminate upon the
Corporation’s notifying the Executive that her services will no longer be
required.           (b) Death. The Executive’s employment shall terminate upon
the Executive’s death.           (c) Disability. If, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent and unable to perform the duties hereunder on a full-time basis
for an

2



--------------------------------------------------------------------------------



 



  entire period of six consecutive months, the Executive’s employment may be
terminated by the Corporation following such six-month period.          
(d) Cause. The Corporation may terminate the Executive’s employment for Cause.
For purposes hereof, “Cause” shall mean:



        (i) deliberate or intentional failure by the Executive to substantially
perform the material duties of the Executive hereunder (other than due to
disability as defined in 2.1(c));           (ii) an intentional act of fraud,
embezzlement, theft or any other material violation of law;          
(iii) intentional wrongful damage to material assets of the Corporation;    
      (iv) intentional wrongful disclosure of material confidential information
of the Corporation;           (v) intentional wrongful engagement in any
competitive activity which would constitute a breach of this Agreement and/or of
the Executive’s duty of loyalty; or           (vi) intentional breach of any
material employment policy of the Corporation.



        No act, or failure to act, on the part of the Executive shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that her action or
omission was in, or not opposed to, the best interest of the Corporation.
Failure to meet performance standards or objectives of the Corporation shall not
constitute Cause for purposes hereof.           (e) Voluntary Termination. The
Executive may voluntarily terminate the Executive’s employment with the
Corporation at any time, with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean (A) a material diminution in or adverse
alteration to Executive’s title, position or duties, including no longer
reporting to Ralph Lauren, Chief Executive Officer, or Roger Farah, Chief
Operating Officer, (B) the relocation of the Executive’s principal office
outside the area which comprises a fifty (50) mile radius from New York City, or
(C) a failure of the Corporation to comply with any material provision of this
Agreement provided that the events described in clauses (A), (B), and (C) above
shall not constitute Good Reason unless and until such diminution, change,
reduction or failure (as applicable) has not been cured within thirty (30) days
after written notice of such noncompliance has been given by the Executive to
the Corporation.

      2.2     Date of Termination. The date of termination shall be:



        (a) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death;           (b) if the Executive’s
employment is terminated by reason of Executive’s Disability or by the
Corporation pursuant to Sections 2.1(a) or 2.1(d), the date specified by the
Corporation; and           (c) if the Executive’s employment is terminated by
the Executive, the date on which the Executive notifies the Corporation of her
termination.

      2.3     Effect of Termination of Employment.

      (a) If the Executive’s employment is terminated by the Corporation,
pursuant to Section 2.1(a), or if the Executive resigns for Good Reason pursuant
to Section 2.1(e), the Executive shall only be entitled to the following:



        (i) Severance. Subject to Section 4.1(a) hereof, the Corporation shall:
(a) continue to pay the Executive, in accordance with the Corporation’s normal
payroll practice, her Base Compensation, as in effect immediately prior to such
termination of employment, for the longer of the balance of the Term or the
one-year period commencing on the date of such termination (whichever period is
applicable shall be referred to herein as the “Severance Period”); and (b) pay
to the Executive, on the last business day of the Severance Period, an amount
equal to the bonus paid to the Executive for the calendar year prior to the year
in which her employment is terminated. Notwithstanding the foregoing, in order
to receive any

3



--------------------------------------------------------------------------------



 



  severance benefits under this Section 2.3(a)(i), the Executive must sign and
not timely revoke a release and waiver of claims against the Corporation, its
successors, affiliates, and assigns in a form acceptable to the Corporation.    
      (ii) Stock. The Executive’s rights with respect to any stock options and
RPSUs granted to the Executive by the Corporation shall be governed by the
provisions of the Corporation’s Incentive Plan and respective award agreements,
if any, except as provided in Section 4.1(a).           (iii) Welfare Plan
Coverages. The Executive shall continue to participate during the Severance
Period in any group medical, dental or life insurance plan she participated in
prior to the date of her termination, under substantially similar terms and
conditions as an active employee; provided that participation in such group
medical, dental and life insurance plan shall correspondingly cease at such time
as the Executive (a) becomes eligible for a future employer’s medical, dental
and/or life insurance coverage (or would become eligible if the Executive did
not waive coverage) or (b) violates any of the provisions of Article III as
determined by the Corporation. Notwithstanding the foregoing, the Executive may
not continue to participate in such plans on a pre-tax or tax-favored basis.    
      (iv) Retirement Plans. Without limiting the generality of the foregoing,
it is specifically provided that the Executive shall not accrue additional
benefits under any pension plan of the Corporation (whether or not qualified
under Section 401(a) of the Internal Revenue Code of 1986, as amended) during
the Severance Period.

      (b) If the Executive’s employment is terminated by reason of the
Executive’s death or Disability, pursuant to Sections 2.1(b) and 2.1(c), the
Executive (or the Executive’s designee or estate) shall only be entitled to
whatever welfare plans benefits are available to the Executive pursuant to the
welfare plans the Executive participated in prior to such termination, and
whatever stock options may have been granted to the Executive by the Corporation
the terms of which shall be governed by the provisions of the respective award
agreements under which such stock options were granted.

      (c) If the Executive’s employment is terminated by the Corporation for
Cause or by the Executive without Good Reason (as defined in Section 2.1(e)),
the Executive shall receive only that portion of the Executive’s then current
Base Compensation payable through the Executive’s termination date. The
Executive’s rights with respect to any stock options granted to the Executive by
the Corporation shall be governed by the provisions of the respective award
agreements under which such stock options were granted. The Corporation shall
have no further obligations to the Executive as a result of the termination of
the Executive’s employment.

ARTICLE III

COVENANTS OF THE EXECUTIVE

      3.1     Non-Compete.

      (a) The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and
(iii) the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees. Accordingly, except as hereinafter noted, the Executive covenants
and agrees that during the Term, and for the remainder of such Term following
the termination of Executive’s employment, the Executive shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, stockholder or otherwise) to a
“Competing Business.” For purposes hereof, “Competing Business” shall mean any
business engaged in the designing, marketing or distribution of premium
lifestyle products, including but not limited to apparel, home, accessories and
fragrance products, which competes in any material respects with the Corporation
or any of its subsidiaries, affiliates or licensees, and shall include, without
limitation, those brands and companies that the Corporation and the Executive
have

4



--------------------------------------------------------------------------------



 



jointly designated in writing on the date hereof, which is incorporated herein
by reference and which is attached as Schedule A, as being in competition with
the Corporation as of the date hereof. Thus, Executive specifically acknowledges
that Executive understands that, except as provided in Section 3.1(b) she may
not become employed by any Competing Business in any capacity during the Term.

      (b) The non-compete provisions of this Section shall no longer be
applicable to Executive if she has been notified pursuant to Section 2.1(a)
hereof that her services will no longer be required during the Term or if the
Executive has terminated her employment for Good Reason pursuant to
Section 2.1(e).

      (c) It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition for
periods after the Term, and/or if the Corporation terminates the Executive’s
employment under Section 2.1(a) or if the Executive has terminated her
employment for Good Reason pursuant to Section 2.1(e). In consideration of that,
and in consideration of all of the compensation provisions in this Agreement
(including the potential for the award of stock options that may be made to the
Executive), Executive agrees to the provisions of Section 3.1 and also agrees
that the non-competition obligations imposed herein, are fair and reasonable
under all the circumstances.

      3.2     Confidential Information.

      (a) The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates and licensees to Executive, but also information developed or
learned by Executive during the course of, or as a result of, employment
hereunder, which information Executive acknowledges is and shall be the sole and
exclusive property of the Corporation. Confidential Information includes all
proprietary information that has or could have commercial value or other utility
in the business in which the Corporation is engaged or contemplates engaging,
and all proprietary information the unauthorized disclosure of which could be
detrimental to the interests of the Corporation. Whether or not such information
is specifically labeled as Confidential Information by the Corporation is not
determinative. By way of example and without limitation, Confidential
Information includes any and all information developed, obtained or owned by the
Corporation and/or its affiliates and licensees concerning trade secrets,
techniques, know-how (including designs, plans, procedures, processes and
research records), software, computer programs, innovations, discoveries,
improvements, research, development, test results, reports, specifications,
data, formats, marketing data and plans, business plans, strategies, forecasts,
unpublished financial information, orders, agreements and other forms of
documents, price and cost information, merchandising opportunities, expansion
plans, designs, store plans, budgets, projections, customer, supplier and
subcontractor identities, characteristics and agreements, and salary, staffing
and employment information. Notwithstanding the foregoing, Confidential
Information shall not in any event include (A) Executive’s personal knowledge
and know-how relating to merchandising and business techniques which Executive
has developed over her career in the apparel business and of which Executive was
aware prior to her employment, or (B) information which (i) was generally known
or generally available to the public prior to its disclosure to Executive;
(ii) becomes generally known or generally available to the public subsequent to
disclosure to Executive through no wrongful act of any person or (iii) which
Executive is required to disclose by applicable law or regulation (provided that
Executive provides the Corporation with prior notice of the contemplated
disclosure and reasonably cooperates with the Corporation at the Corporation’s
expense in seeking a protective order or other appropriate protection of such
information).

      (b) Executive acknowledges and agrees that in the performance of her
duties hereunder the Corporation will from time to time disclose to Executive
and entrust Executive with Confidential Information. Executive also acknowledges
and agrees that the unauthorized disclosure of Confidential Information, among
other things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets. Executive agrees that she shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of her assigned duties and for the benefit of the Corporation, any
Confidential Information, either during her term of employment or thereafter.

5



--------------------------------------------------------------------------------



 



      (c) The Executive agrees that upon leaving the Corporation’s employ, the
Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.

      (d) During Executive’s term of employment, Executive will disclose to the
Corporation all designs, inventions and business strategies or plans developed
for the Corporation, including without limitation any process, operation,
product or improvement. Executive agrees that all of the foregoing are and will
be the sole and exclusive property of the Corporation and that Executive will at
the Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation

      3.3     Non-Solicitation of Employees. The Executive covenants and agrees
that during the Term, and for the remainder of such Term following the
termination of Executive’s employment for any reason whatsoever hereunder, the
Executive shall not directly or indirectly solicit or influence any other
employee of the Corporation, or any of its subsidiaries, affiliates or
licensees, to terminate such employee’s employment with the Corporation, or any
of its subsidiaries, affiliates or licensees, as the case may be, or to become
employed by a Competing Business.

      3.4     Nondisparagement. The Executive agrees that during the Term and
thereafter whether or not she is receiving any amounts pursuant to Sections 2.3
and 4.1, the Executive shall not make any statements or comments that reasonably
could be considered to shed an adverse light on the business or reputation of
the Corporation or any of its subsidiaries, affiliates or licensees, the Board
or any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, or (ii) statements in response to
inquiry from a court or regulatory body. The Corporation agrees that during the
Term and thereafter, the Corporation shall not make any statements or comments
that reasonably could be considered to shed an adverse light on the reputation
of the Executive; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, or (ii) statements in response to
inquiry from a court or regulatory body.

      3.5     Remedies.

      (a) The Executive acknowledges and agrees that in the event the
Corporation reasonably determines that the Executive has breached any provision
of this Article III, that such conduct will constitute a failure of the
consideration for which stock options had been awarded, and notwithstanding the
terms of any stock option award agreement, plan document, or other provision of
this Agreement to the contrary, the Corporation may notify the Executive that
she may not exercise any unexercised stock options and the Executive shall
immediately forfeit the right to exercise any stock option of the Corporation
that remains unexercised at the time of such notice and Executive waives any
right to assert that any such conduct by the Corporation violates any federal or
state statute, case law or policy.

      (b) If the Corporation reasonably determines that the Executive has
breached any provision contained in this Article III, the Corporation shall have
no further obligation to make any payment or provide any benefit whatsoever to
the Executive pursuant to this Agreement, and may also recover from the
Executive all such damages as it may be entitled to at law or in equity. In
addition, the Executive acknowledges that any such breach is likely to result in
immediate and irreparable harm to the Corporation for which money damages are
likely to be inadequate. Accordingly, the Executive consents to injunctive and
other appropriate equitable relief upon the institution of proceedings therefor
by the Corporation in order to protect the Corporation’s rights hereunder. Such
relief may include, without limitation, an injunction to prevent: (i) the breach
or continuation of Executive’s breach; (ii) the Executive from disclosing any
trade secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.

      3.6     Except for Section 3.1 (Non-Compete) and Section 3.3
(Non-Solicitation of Employees), the provisions of this Article III shall
survive the termination of this Agreement and Executive’s Term of employment.
Sections 3.1 and 3.3 shall survive as specified herein.

6



--------------------------------------------------------------------------------



 



ARTICLE IV

CHANGE IN CONTROL

      4.1     Change in Control.

      (a) Effect of a Change in Control. Notwithstanding anything contained
herein to the contrary, if the Executive’s employment is terminated within
12 months following a Change in Control (as defined in Section 4.1(b) hereof)
during the Term by the Corporation for any reason other than Cause, then:



        (i) Severance. The Corporation shall pay to the Executive, in lieu of
any amounts otherwise due her under Section 2.3(a) hereof, within 15 days of the
Executive’s termination of employment, a lump sum amount equal to two times the
sum of: (A) the Executive’s Base Compensation, as in effect immediately prior to
such termination of employment; and (B) the bonus actually paid to the Executive
during the year prior to the Executive’s termination.           (ii) Stock
Options. The Executive shall immediately become vested in any unvested stock
options granted to the Executive by the Corporation prior to the Change in
Control and Executive will have six (6) months from the date of termination
under this circumstance to exercise all vested options.

      (b) Definition. For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following: (i) the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Corporation to any “person” or “group”
(as such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities
Exchange Act of 1934 (“Act”)) other than Permitted Holders; (ii) any person or
group, other than Permitted Holders, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act, except that a person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50 percent of the
total voting power of the voting stock of the Corporation, including by way of
merger, consolidation or otherwise; (iii) during any period of two consecutive
years, Present and/or New Directors cease for any reason to constitute a
majority of the Board; or (iv) the Permitted Holders’ beneficial ownership of
the total voting power of the voting stock of the Corporation falls below
30 percent and either Ralph Lauren is not nominated for a position on the Board
of Directors, or he stands for election to the Board of Directors and is not
elected. For purposes of this Section 4.1(b), the following terms have the
meanings indicated: “Permitted Holders” shall mean, as of the date of
determination: (A) any and all of Ralph Lauren, his spouse, his siblings and
their spouses, and descendants of them (whether natural or adopted)
(collectively, the “Lauren Group”); and (B) any trust established and maintained
primarily for the benefit of any member of the Lauren Group and any entity
controlled by any member of the Lauren Group. “Present Directors” shall mean
individuals who at the beginning of any such two consecutive year period were
members of the Board. “New Directors” shall mean any directors whose election by
the Board or whose nomination for election by the shareholders of the
Corporation was approved by a vote of a majority of the directors of the
Corporation who, at the time of such vote, were either Present Directors or New
Directors.

      (c) Excise Tax Gross-Up. If the Executive becomes entitled to one or more
payments (with a “payment” including the vesting of restricted stock, a stock
option, or other non-cash benefit or property), whether pursuant to the terms of
this Agreement or any other plan or agreement with the Corporation or any
affiliated company (collectively, “Change of Control Payments”), which are or
become subject to the tax (“Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Corporation shall pay to the
Executive at the time specified below such amount (the “Gross-up Payment”) as
may be necessary to place the Executive in the same after-tax position as if no
portion of the Change of Control Payments and any amounts paid to the Executive
pursuant to this paragraph 4(c) had been subject to the Excise Tax. The Gross-up
Payment shall include, without limitation, reimbursement for any penalties and
interest that may accrue in respect of such Excise Tax. For purposes of
determining the amount of the Gross-up Payment, the Executive shall be deemed:
(A) to pay federal income taxes at the highest marginal rate of federal income
taxation for the year in which the Gross-up Payment is to be made; and (B) to
pay any applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in

7



--------------------------------------------------------------------------------



 



which the Gross-up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes if paid in such year. If the Excise Tax is subsequently determined
to be less than the amount taken into account hereunder at the time the Gross-up
Payment is made, the Executive shall repay to the Corporation at the time that
the amount of such reduction in Excise Tax is finally determined (but, if
previously paid to the taxing authorities, not prior to the time the amount of
such reduction is refunded to the Executive or otherwise realized as a benefit
by the Executive) the portion of the Gross-up Payment that would not have been
paid if such Excise Tax had been used in initially calculating the Gross-up
Payment, plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made, the Corporation shall make an additional Gross-up
Payment in respect of such excess (plus any interest and penalties payable with
respect to such excess) at the time that the amount of such excess is finally
determined.

      The Gross-up Payment provided for above shall be paid on the 30th day (or
such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Change of Control Payments
(or any portion thereof) are subject to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Corporation shall pay to the Executive on
such day an estimate, as determined by counsel or auditors selected by the
Corporation and reasonably acceptable to the Executive, of the minimum amount of
such payments. The Corporation shall pay to the Executive the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Corporation to the
Executive, payable on the fifth day after demand by the Corporation (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code). The
Corporation shall have the right to control all proceedings with the Internal
Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Corporation may pursue
or forego any and all administrative appeals, proceedings, hearings, and
conferences with any taxing authority in respect of such Excise Tax (including
any interest or penalties thereon); provided, however, that the Corporation’s
control over any such proceedings shall be limited to issues with respect to
which a Gross-up Payment would be payable hereunder, and the Executive shall be
entitled to settle or contest any other issue raised by the Internal Revenue
Service or any other taxing authority. The Executive shall cooperate with the
Corporation in any proceedings relating to the determination and assessment of
any Excise Tax and shall not take any position or action that would materially
increase the amount of any Gross-up Payment hereunder).

ARTICLE V

MISCELLANEOUS

      5.1     Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:



  If to the Executive:
Tracey Travis
7935 Lambton Park Road
New Albany, OH 43054



8



--------------------------------------------------------------------------------



 



  If to the Corporation:
Polo Ralph Lauren Corporation
650 Madison Avenue
New York, New York 10022
Attn: Mitchell A. Kosh
Senior Vice President — Human Resources
Fax: (212) 318-7277     or to such other address as any party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

      5.2     Modification or Waiver; Entire Agreement. No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Corporation. This Agreement, along with any documents incorporated
herein by reference, constitute the entire agreement between the parties
regarding their employment relationship and supersede all prior agreements,
promises, covenants, representations or warranties. To the extent that this
Agreement is in any way inconsistent with any prior or contemporaneous stock
option agreements between the parties, this Agreement shall control. No
agreements or representations, oral or otherwise, with respect to the subject
matter hereof have been made by either party that are not set forth expressly in
this Agreement.

      5.3     Governing Law. The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules. In
the event of any dispute, the Executive agrees to submit to the jurisdiction of
any court sitting in New York State.

      5.4     No Mitigation or Offset. In the event the Executive’s employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.

      5.5     Withholding. All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.

      5.6     Attorney’s Fees. Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.

      5.7     No Conflict. Executive represents and warrants that she is not
party to any agreement, contract, understanding, covenant, judgment or decree or
under any obligation, contractual or otherwise, in any way restricting or
adversely affecting her ability to act for the Corporation in all of the
respects contemplated hereby.

      5.8     Enforceability. Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid. If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective. The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.

      5.9     Miscellaneous. No right or interest to, or in, any payments shall
be assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more

9



--------------------------------------------------------------------------------



 



beneficiaries to receive any amount that may be payable after the Executive’s
death and shall not preclude the legal representative of the Executive’s estate
from assigning any right hereunder to the person or persons entitled thereto. If
the Executive should die while any amounts would still be payable to the
Executive hereunder, all such amounts shall be paid in accordance with the terms
of this Agreement to the Executive’s written designee or, if there be no such
designee, to the Executive’s estate. This Agreement shall be binding upon and
shall inure to the benefit of, and shall be enforceable by, the Executive, the
Executive’s heirs and legal representatives and the Corporation and its
successors. The section headings shall not be taken into account for purposes of
the construction of any provision of this Agreement.

      IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date and year first above written.



  POLO RALPH LAUREN CORPORATION

      /s/ MITCHELL KOSH   /s/ TRACEY TRAVIS

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:   Mitchell Kosh
Title: Senior Vice President —
Human Resources   Tracey Travis

10



--------------------------------------------------------------------------------



 



SCHEDULE A

Abercrombie & Fitch
Ann Taylor
Brooks Brothers
Burberry
Calvin Klein
Chanel
Crate & Barrel
Dillard’s Inc.
Federated Department Stores, Inc.
Gap Inc.
Giorgio Armani
Gucci Group
Hermes
Hugo Boss
J. Crew
J.C. Penney Company Inc.
Jones Apparel Group
Limited Brands
Liz Claiborne Inc.
LVMH
May Department Stores Co.
Michael Kors, Inc.
Nautica
Neiman Marcus Group, Inc.
Nordstrom
Prada Group
Richemont Group
Saks Inc.
Salvatore Ferragamo Italia S.P.A.
TJX Companies, Inc.
Tommy Hilfiger
William Sonoma Group

11